ORDER

PER CURIAM:
AND NOW, this 13th day of November, 1997, Walter V. Waltz having been disbarred from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated April 9, 1997; the said Walter V. Waltz having been directed on August 7, 1997, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Walter V. Waltz is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.